--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”) is made and entered into
as of December 9, 2010 (“Effective Date”), by and between ShoreTel, Inc., a
Delaware corporation (the “Company”), and Peter Blackmore (the “Executive”).
 
1.             POSITION AND DUTIES
 
Executive will serve as the Company’s President and Chief Executive Officer
(“CEO”) and will report to the Company’s Board of Directors (the “Board”).
Executive will have overall operating responsibility for the day-to-day
management of the Company and will render such business and professional
services in the performance of his duties, consistent with Executive’s position,
as shall reasonably be assigned to him by the Board.
 
2.             MEMBERSHIP ON BOARD
 
As long as Executive serves as CEO, the Company will nominate Executive for
election and/or reelection as a member of the Board whenever his term is
scheduled to expire. Executive may be removed from the Board in accordance with
applicable law and the Company’s Bylaws.
 
3.             EXCLUSIVE SERVICE
 
Executive will devote his full working time and attention to the business of the
Company and will not directly or indirectly, engage or participate in any
business that is competitive in any manner with the business of the Company.
Executive will also be expected to comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the term of his employment. Executive’s service on the boards of
directors of other companies will be subject to the same review and approval
process that applies to other members of the Board. Executive will not render
other services to any for-profit business other than the Company without the
prior approval of the Board. It is understood that the Board may deny approval
for any reason that it deems in the best interests of the Company including the
desire to have Executive not take on additional time commitments.
 
4.             AT-WILL EMPLOYMENT
 
Executive and the Company understand and acknowledge that Executive’s employment
with the Company constitutes “at-will” employment, and the employment
relationship may be terminated at any time, with or without cause and with or
without notice.  Executive agrees to resign from all positions that he holds
with the Company, including, without limitation, his position as Chairman and a
member of the Board immediately following the termination of his employment, if
the Board so requests. Upon the Board’s request, Executive shall execute any and
all documents reasonably required to give effect to any such terminations.
 
5.             COMPENSATION AND BENEFITS
 
5.1             Base Salary.  While employed by the Company pursuant to this
Agreement, the Company shall pay Executive an annual base salary of $400,000
(the “Base Salary”), payable in accordance with the Company’s normal payroll
practices, with such payroll deductions and withholdings as are required by
law.  The Base Salary will be reviewed annually by the Compensation Committee of
the Board and may be increased (but not reduced; provided that such Base Salary
may be reduced to the extent that it is less than the amount that would
constitute Good Reason as defined in Section 9.6(b)).  Any changes thereto shall
be determined by the Company in its sole and absolute discretion.  Except as
specifically set forth in this Section 6.1, the term “Base Salary” as used in
this Agreement means the base salary of the Executive immediately preceding the
Executive’s Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Incentive Compensation Target Bonus.  Executive will be eligible
to receive an annual objective-based incentive bonus (“Target Bonus”) based on
criteria established by the Board.  For the fiscal year of Executive’s
employment ending June 30, 2011 (the “2011 Target Bonus”) and subsequent fiscal
years, Executive’s Target Bonus will be equal to one hundred percent (100%) of
Executive’s then-current Base Salary.  Such Target Bonus may be increased at the
discretion of the Board to a maximum of one hundred and fifty percent (150%) of
the then current Base Salary based on achievement of performance objectives
determined by the Board.  The bonus will be paid as soon as reasonably
practicable after the fiscal-year end but no later than the Section 409A
short-term deferral period under Treasury Regulation 1.409-1(b)(4).  The 2011
Target Bonus shall be prorated by the number of days between the Effective Date
and June 30, 2011.  This prorated portion of the 2011 Target Bonus will be
guaranteed at one hundred percent (100%).   Any earned bonus will be paid
regardless of whether Executive is employed at the time the bonus is to be paid.
 
5.3           Employee Benefits.  Executive shall be eligible to participate in
all employee benefit plans and arrangements, including, but not limited to,
medical, dental, vision and long-term disability insurance benefits and
arrangements, as are made available by the Company to its other senior
executives, subject to the terms and conditions thereof.  Executive may at his
option choose United Healthcare for his medical, dental, and vision coverage and
be reimbursed (no later than 60 days after the costs are incurred by the
Executive) by the Company or have the Company pay the provider directly .  The
amount that will be reimbursed or paid directly will not exceed $2154.00 per
month through January 1, 2012.  It may be increased by 10% per year thereafter
but will not exceed the actual costs of the medical, dental, and vision
coverage.
 
5.4           Vacation.  Executive will be entitled to paid vacation and
holidays pursuant to the terms of the Company’s vacation policy as may exist
from time to time.
 
5.5           Expenses.  The Company will, in accordance with applicable Company
policies and guidelines, reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with his performance of services on
behalf of the Company.
 
5.6           Annual Physical.  The Company will pay on Executive’s behalf the
cost of one annual physical at TBD located in Northern California.
 
6.             EQUITY GRANTS
 
On December 13, 2010, which will be Executive’s first day of employment,
Executive will be granted options under the Company’s 2007 Equity Incentive Plan
(the “Plan”) to purchase 1,000,000 shares of the Company’s common stock (the
“Options”). 750,000 shares of such Option (the “first option”) will have an
exercise price equal to the fair market value of the Company’s common stock on
the date of grant and the remaining 250,000 shares of the Option (the “second
option”) will have an exercise price equal to the higher of $11.00 per share or
the fair market value of the Company’s common stock on the date of grant. The
first option and the second option will vest conditioned upon Executive’s
continued employment with the Company, over four (4) years, with twenty-five
percent (25%) of the total number of shares subject to the first option and the
second option vesting and becoming exercisable one year after the Effective
Date, and 1/48 of the total number of shares subject to the first option and the
second option vesting and becoming exercisable on each monthly anniversary of
the Effective Date.  Notwithstanding the foregoing, in the event of certain
separations from service from the Company, the vesting of the Options will be
accelerated as set forth in Section 7.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             TERMINATION BENEFITS
 
7.1           Prior Obligations.  In the event that Executive’s employment
terminates for any reason, whether voluntary or involuntary, Executive shall be
entitled to the benefits under this Section 7.1:
 
7.1.1 Accrued Salary and Vacation.  A lump sum payment of all salary and accrued
vacation earned through the Termination Date.
 
7.1.2 Expense Reimbursement.  Upon submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses incurred
by the Executive, consistent with past practices, in connection with the
business of the Company prior to the Executive’s Termination Date.
 
7.1.3 Employee Benefits.  Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Executive may be entitled to benefits, subject to
and payable pursuant to the terms of such plans.
 
7.2          Termination in Absence of a Change of Control.  Subject to Section
7.4 and provided that the Executive executes a binding Termination Release
Agreement in a form specified by the Company substantially as attached as
Exhibit A within twenty-one (21) days from his Termination Date as set forth
therein, in the event of the Executive’s Termination in the Absence of a Change
of Control, in addition to the benefits provided under Section 7.1 of this
Agreement, Executive shall be entitled to the following benefits:
 
7.2.1 Executive shall receive an amount equal to eighteen (18) months of
Executive’s Base Salary, payable in one lump sum.
 
7.2.2 The Company will reimburse Executive for premiums paid for continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or for United Healthcare, at the option of Executive, for a period of
eighteen (18) months after Executive’s Termination Date.
 
7.2.3 Executive shall receive an amount equal to Executive’s Target Bonus less
any previously paid advances on such bonus for the fiscal year in which the
Termination in the Absence of a Change of Control occurs, prorated for the
number of days of Executive’s service to the Company for such year, payable in
one lump sum. If such termination were to occur in the second (2nd) half of the
fiscal year, the first (1st) half incentive plan funded percentage would be used
and a performance rating factor of 1.0 in calculating the amount owed would be
used.
 
 
3

--------------------------------------------------------------------------------

 
 
7.2.4 Executive will receive accelerated vesting of the Options as if executive
had provided an additional 6 months of service measured from the Termination
Date.  Notwithstanding the provisions of this Section 7.2.4, the Board may in
its sole discretion provide for additional vesting of the Options or other
future equity awards made to Executive upon termination under this Section 7.2.
 
7.3          Additional Benefits on Termination Upon Change of Control.  Subject
to Section 7.4 and provided that the Executive executes a binding Termination
Release Agreement in a form specified by the Company substantially as attached
as Exhibit A within twenty-one (21) days from his Termination Date as set forth
therein, in the event of the Executive’s Termination Upon a Change of Control,
in addition to the benefits provided under Section 7.1 of this Agreement (and in
place of the benefits provided under Section 7.2 of this Agreement), Executive
shall be entitled to the following benefits:
 
7.3.1 Executive shall receive an amount equal to eighteen (18) months of
Executive’s Base Salary, payable in one lump sum.
 
7.3.2 The Company will reimburse Executive for premiums paid for continuation
coverage pursuant to COBRA or for United Healthcare, at the option of Executive,
for a period of eighteen (18) months after Executive’s Termination Date.
 
7.3.3 Executive shall receive an amount equal to one hundred and fifty percent
(150%) of Executive’s Target Bonus for the year in which the Termination Upon
Change of Control occurs, payable in one lump sum.
 
7.3.4 Executive will receive accelerated vesting of 100% of the unvested portion
of the Options.
 
7.3.5 Transition Services for Termination Upon Change of Control.  As a
condition to your receipt of the benefits provided pursuant to this Section 7.3,
you agree that you will make yourself available to the Company (and any
Successor) following your Termination Upon a Change of Control to provide
reasonable transition services for a period of time not to exceed three (3)
months, provided that such services shall not account for greater than twenty
percent (20%) of the level of services you provided in your capacity as an
employee prior to your Termination Upon Change of Control.
 
7.4           Timing of Payments.
 
7.4.1 In the event that Executive’s employment terminates for any reason,
whether voluntarily or involuntarily, all payments made under Section 7.1 of
this Agreement shall be made within sixty (60) days of the Termination Date,
provided that, for any payments where a release is required, such release has
been executed and is effective.
 
 
4

--------------------------------------------------------------------------------

 
 
7.4.2 In the event of a Termination in Absence of a Change of Control, all
payments (other than COBRA premium reimbursements) made under Section 7.2 of
this Agreement shall be made within sixty (60) days of the Termination Date,
provided that, for any payments where a release is required, such release has
been executed and is effective.
 
7.4.3 In the event of a Termination Upon a Change of Control, all payments
(other than COBRA premium reimbursements) made under Section 7.3 of this
Agreement shall be made within sixty (60) days of the Termination Date, provided
however that if Executive’s Termination Date is prior to the consummation of the
Change of Control, all payments (other than COBRA premium reimbursements) made
under Section 7.3 of this Agreement (less any payments previously made under
Section 7.2 of this Agreement) shall be made within sixty (60) days of the
consummation of the Change of Control, provided further that, for any payments
where a release is required, such release has been executed and is effective.
 
8.             FEDERAL EXCISE TAX UNDER SECTION 280G
 
If (1) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
payable either in full or in a lesser amount, whichever would result, after
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, in Executive’s receipt on an after-tax basis
of the greatest amount of termination and other benefits. The determination of
any reduction required pursuant to this section (including the determination as
to which specific payments shall be reduced) shall be made by one of the seven
largest accounting firms doing business in the U.S. which otherwise does not
perform services for the Company (which will be chosen by the mutual agreement
of Executive and Company), and such determination shall be conclusive and
binding upon the Company or any related corporation for all purposes. If
required, the payments and benefits under this Agreement shall be reduced in the
following order: (A) a pro rata reduction of (i) cash payments that are subject
to Section 409A as deferred compensation and (ii) cash payments not subject to
Section 409A; (B) a pro rata reduction of (i) employee benefits that are subject
to Section 409A as deferred compensation and (ii) employee benefits not subject
to Section 409A; and (C) a pro rata cancellation of (i) accelerated vesting of
stock and other equity-based awards that are subject to Section 409A as deferred
compensation and (ii) stock and other equity-based awards not subject to Section
409A. In the event that acceleration of vesting of stock and other equity-based
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive’s stock and
other equity-based awards unless Executive elects in writing a different order
for cancellation.
 
9.             DEFINITIONS
 
9.1           Capitalized Terms Defined.  Capitalized terms used in this
Agreement shall have the meanings set forth in this Section 10, unless the
context clearly requires a different meaning.
 
9.2          “Cause” means:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           material failure to perform Executive’s duties; provided that no
termination for Cause under this subsection (a) shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for Cause, and (ii) has had at least 30 days to cure or
correct such failure;
 
(b)           engagement in intentional misconduct or dishonesty by Executive in
the performance of executive’s duties under this Agreement which is materially
detrimental to the Company; provided that no termination for Cause under this
subsection (b) shall occur unless the Executive: (i) has been provided with
notice of the Company’s intention to terminate the Executive for Cause, and (ii)
has had at least 30 days to cure or correct such dishonesty or misconduct if
such dishonesty or misconduct is curable or correctable;
 
(c)           any material breach of this Agreement or material failure to
follow any reasonable written policies of the Company; provided that no
termination for Cause under this subsection (c) shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for Cause, and (ii) has had at least 30 days to cure or
correct such breach if such breach is curable or correctable;
 
(d)           Executive’s conviction of (or pleading guilty or nolo contendere
to) any felony;
 
(e)           Executive’s willful refusal to follow reasonable direction from
the Board of Directors of the Company; provided that no termination for Cause
under this subsection (e) shall occur unless the Executive: (i) has been
provided with notice of the Company’s intention to terminate the Executive for
Cause, and (ii) has had at least 30 days to cure or correct such refusal if it
is curable or correctable; or
 
(f)           Executive’s exercise of bad faith in the performance of his
responsibilities that results in grossly unsatisfactory performance.
 
9.3          “Change of Control” means:
 
(a)           the consummation of a merger, consolidation or reorganization
approved by the Corporation's stockholders, unless securities representing at
least fifty percent (50%) of the total combined voting power of  the outstanding
voting securities of the Company or its Successor are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation's outstanding
voting securities immediately prior to such transaction; or
 
(b)           the sale, transfer or other disposition of all or substantially
all of the Corporation's assets (or consummation of any transaction, or series
of transactions, having similar effect) other than such a sale, transfer or
disposition to an entity, in which at least fifty percent (50%) of the combined
voting power of the voting securities of which is owned by the Corporation or by
stockholders of the Corporation in substantially the same proportion as their
ownership of the Corporation immediately prior thereto; or
 
(c)           any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a "group" as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Corporation or a person that, prior
to such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the
Corporation)  becomes directly or indirectly the beneficial owner (within the
meaning of Rule 13d-3 of the Exchange Act) of securities representing  more than
fifty percent (50%) of (A) the outstanding shares of the common stock of the
Company, or (b) the total combined voting power of the Company's securities
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Corporation or the acquisition of outstanding securities held by one or more
of the Corporation's stockholders; or
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           a change in the composition of the Board occurring within a twelve
(12) month period, as a result of which fewer than a majority of the Directors
are “Incumbent Directors.” “Incumbent Directors” shall mean directors who are
either (i) directors as of the date of this Agreement, or (ii) elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).
 
9.4           “Company” or the “Corporation” shall mean ShoreTel, Inc. and any
Successor.
 
9.5           “Equity Award” shall mean any option, restricted stock award,
restricted stock unit award, stock appreciation right or other equity award to
acquire shares of the Company’s common stock granted or issued to the Executive.
 
9.6           “Good Reason” means a material negative change in the service
relationship by the occurrence of any of the following conditions, without the
Executive’s written consent:
 
(a)           a reduction of Executive’s authority, duties, or responsibilities
provided that all reductions occurring over the preceding consecutive twelve
(12) month period in the aggregate are material; provided, however, that the
following shall not, in and of themselves, constitute “Good Reason”: (i) absent
a Change of Control, the termination of Executive’s position as “President”,
if  Executive remains CEO; and (ii) absent a Change of Control, the termination
of Executive’s position as “Chairman of the Board” if he was previously
“Chairman of the Board”, or as a general member of the Board, if Executive
remains CEO.
 
(b)           a ten percent (10%) or more reduction in the Executive’s Base
Salary relative to the highest amount in effect since the Effective Date (other
than an equivalent percentage reduction in annual base salaries prior to a
Change of Control that applies to the majority of named executive officers);
 
(c)           the Company’s requiring the Executive to be based at any office or
location more than 50 miles from the Company’s headquarters in Sunnyvale, CA,
which is where the Executive is based as of the Effective Date;
 
(d)           a failure by the Company to nominate or renominate you to the
Board; provided that the failure of stockholders of the Company to elect you to
the Board shall not constitute Good Reason;
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           a material breach of this Agreement by the Company; provided that
no Good Reason under this subsection (e) shall exist unless the Company: (i) has
been provided with notice of the breach, and (ii) has had at least 30 days to
cure or correct the breach; or
 
(f)           a requirement that Executive report to anyone other than the
Board.
 
9.7          “Permanent Disability” means “disability” as defined in Section
409A and Treasury Regulations promulgated thereunder:
 
9.8          “Successor” means the Company as defined above and any successor to
or assignee of substantially all of its business and/or assets whether or not as
part of a Change of Control.
 
9.9          “Termination Date” means the effective date of an Executive’s
“separation from service” (as defined in Section 409A and Treasury Regulations
promulgated thereunder).
 
9.10        “Termination in Absence of Change of Control” means:
 
9.10.1 any termination of the Executive’s employment by the Company without
Cause other than during the period beginning three (3) months prior to the
consummation of a Change of Control and ending on the date which is twelve (12)
months following a Change of Control; or
 
9.10.2 any resignation by the Executive for Good Reason where (i) such Good
Reason occurs other than during the period commencing during the period
beginning three (3) months prior to the consummation of a Change of Control and
ending on the date which is twelve (12) months following the Change of Control,
and (ii) notice is provided to the Company within ninety (90) days of the
existence of Good Reason with a thirty (30) day opportunity to cure.
 
9.10.3 Notwithstanding the foregoing, the term “Termination in Absence of Change
of Control” shall not include any termination of the Executive’s employment (1)
by the Company for Cause; (2) by the Company as a result of Executive’s
Permanent Disability; (3) as a result of Executive’s death; or (4) as a result
of the Executive voluntarily terminating Executive’s employment with the Company
for other than Good Reason.
 
9.11        “Termination Upon Change of Control” means:
 
9.11.1 any termination of the employment of the Executive by the Company without
Cause during the period commencing during the period beginning three (3) months
prior to the consummation of a Change of Control and ending on the date which is
twelve (12) months following the consummation of a Change of Control; or
 
9.11.2 any resignation by the Executive for Good Reason where (i) such Good
Reason occurs during the period commencing during the period beginning three (3)
months prior to the consummation of a Change of Control and ending on the date
which is twelve (12) months following the Change of Control, and (ii) notice is
provided to the Company within ninety (90) days of the existence of Good Reason
with a thirty (30) day opportunity to cure.
 
 
8

--------------------------------------------------------------------------------

 
 
9.11.3 Notwithstanding the foregoing, the term “Termination Upon Change of
Control” shall not include any termination of Executive’s employment (1) by the
Company for Cause; (2) by the Company as a result of Executive’s Permanent
Disability; (3) as a result of Executive’s death; or (4) as a result of
Executive’s voluntary termination of Executive’s employment with the Company
other than for Good Reason.
 
10.           RELEASE OF CLAIMS
 
Executive’s receipt of payments and benefits under this Agreement is conditioned
upon the delivery by Executive of a signed and effective Termination Release
Agreement in substantially the form attached hereto as Exhibit A, provided,
however, that the Executive shall not be required to release any rights the
Executive may have to be indemnified by the Company.
 
11.          NOT APPLICABLE
 
12.          CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
 
12.1        No Limitation of Regular Benefit Plans.  Except as provided in
Section 13.2 below, this Agreement is not intended to and shall not affect,
limit or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including without limitation the Company’s equity incentive plans.
 
12.2        Noncumulation of Benefits.  The Executive may not cumulate cash
severance payments, acceleration of Equity Award vesting or other termination
benefits under both this Agreement, any other written agreement with the Company
and/or another plan or policy of the Company. If the Executive has any other
binding written agreement or other binding arrangement with the Company that
provide that upon a change of control or termination of employment the Executive
shall receive change of control, termination, severance or similar benefits,
then Executive hereby expressly waives Executive’s rights to such other benefits
and any agreement providing such benefits terminates and is superseded on the
Effective Date of this Agreement.
 
13.          PROPRIETARY AND CONFIDENTIAL INFORMATION
 
Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive and the Company. Accordingly, during the term of this Agreement
and following the Termination Date, Executive agrees to continue to abide by the
terms and conditions of the Company’s Confidentiality and/or Proprietary Rights
Agreement between the Executive and the Company.
 
14.           INDEMNIFICATION
 
The Company will provide indemnification pursuant to the Company’s standard form
of Indemnification Agreement, which is attached hereto as Exhibit B.
 
 
9

--------------------------------------------------------------------------------

 
 
15.          NON-SOLICITATION
 
For a period of one (1) year after the Termination Date, the Executive will not
solicit the services or business of any employee or consultant of the Company to
discontinue that person’s or entity’s relationship with or to the Company
without the written consent of the Company.
 
16.           ARBITRATION
 
16.1        Disputes Subject to Arbitration.  Any claim, dispute or controversy
arising out of this Agreement, the interpretation, validity or enforceability of
this Agreement or the alleged breach thereof shall be submitted by the parties
to binding arbitration by a sole arbitrator under the rules of the American
Arbitration Association; provided, however, that (1) the arbitrator shall have
no authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon the Executive or any third party; and
(2) this arbitration provision shall not preclude the Company from seeking
injunctive relief from any court having jurisdiction with respect to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s intellectual property. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.
 
16.2        Site of Arbitration. The site of the arbitration proceeding shall be
in Santa Clara County, California.
 
17.          NOTICES
 
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed return receipt requested as follows:
 
If to the Company:
 
960 Stewart Drive
Sunnyvale, CA 94085
Attn: Legal Department
 
and, if to the Executive, at the address indicated below or such other address
specified by the Executive in writing to the Company, with a copy to Anna Jones,
5847 San Felipe, Suite 200, Houston, Texas, 77057. Either party may provide the
other with notices of change of address, which shall be effective upon receipt.
 
18.          MISCELLANEOUS PROVISIONS
 
18.1        Heirs and Representatives of the Executive; Successors and Assigns
of the Company.  This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
18.2        No Assignment of Rights.  The interest of the Executive in this
Agreement or in any distribution to be made under this Agreement may not be
assigned, pledged, alienated, anticipated, or otherwise encumbered (either at
law or in equity) and shall not be subject to attachment, bankruptcy,
garnishment, levy, execution, or other legal or equitable process. Any act in
violation of this Section 18.2 shall be void.
 
18.3        Amendment; Waiver.  No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing and signed by the Executive and by
an authorized officer of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
18.4        Entire Agreement.  This Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein (whether
oral or written and whether express or implied) and expressly supersedes any
existing agreement or understanding providing for any employment, change of
control, severance, termination or similar benefits by and between the Executive
and the Company.
 
18.5        Withholding Taxes; 409A.  All payments made under this Agreement
shall be subject to reduction to reflect all federal, state, local and other
taxes required to be withheld by applicable law. To the extent (a) any payments
or benefits to which Executive becomes entitled under this Agreement, or under
any agreement or plan referenced herein, in connection with Executive’s
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code (“Section 409A”) and (b) Executive is deemed
at the time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payments shall not be made or commence until
the earliest of (i) the expiration of the six (6)-month period measured from the
date of Executive’s “separation from service” (as such term is at the time
defined in Treasury Regulations under Section 409A of the Code) from the
Company; or (ii) the date of Executive’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). Any
termination of Executive’s employment is intended to constitute a “separation
from service” as such term is defined in Treasury Regulation Section 1.409A-1.
It is intended that each installment of the payments provided hereunder
constitute separate “payments” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i). It is further intended that payments hereunder satisfy, to
the greatest extent possible, the exemption from the application of Code Section
409A (and any state law of similar effect) provided under Treasury Regulation
Section 1.409A-1(b)(4) (as a “short-term deferral”).
 
18.6        Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
 
 
11

--------------------------------------------------------------------------------

 
 
18.7        Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder.
 
18.8        Reimbursement of Legal Fees.  The Company will reimburse Executive
for reasonable legal fees incurred in connection with the negotiation and
execution of this Agreement in an amount not to exceed $10,000. In the event of
litigation between the parties to the Agreement, the prevailing party as
determined by the court shall be entitled to reasonable attorneys’ fees.
 
18.9        Effective Date; Term of Agreement.  The term of this Agreement shall
be three years (the “Initial Term”).  Either party may provide written notice at
least nine (9) months prior to the end of the Initial Term that such party does
not wish to continue the term of this Agreement beyond the Initial Term, in
which case Executive’s employment under this Agreement will terminate.  If such
written notice is not timely provided, the term of this Agreement shall renew
and extend for another three years (the “Renewal Term”).  Either party may
provide written notice at least nine (9) months prior to the end of the first,
or any subsequent, Renewal Term that such party does not wish to continue the
term of this Agreement beyond the Renewal Term in effect.  If such written
notice is not timely provided, the term of this Agreement shall renew and extend
for another three years after each such Renewal Term.
 
18.9.1 Termination Prior to End of Initial or Renewal Term Without Cause or for
Good Reason.  If Executive’s employment is terminated without Cause or for Good
Reason, Executive shall receive the benefits pursuant to Sections 7.2 and 7.3 of
this Agreement; provided that in any event no payments will be made under this
Agreement solely because the Agreement is not renewed with respect to any
Renewal Term ; and provided further that if Executive’s employment is terminated
without Cause or for Good Reason in less than one year after the Effective Date,
in lieu of the vesting provided by the first sentence of Section 7.2.4,
Executive will receive accelerated vesting of the Options as if Executive had
provided a full year of service to the Company (as if he was employed
continuously for one year after the Effective Date) but in no event less than
six (6) months of accelerated vesting.

 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

  EXECUTIVE        
 
/s/ Peter Blackmore                    Address:            



 

  SHORETEL, INC.      
 
By:
/s/ Gary J. Daichendt            Title:   Chairman of the Board    

                                                                                                            
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TERMINATION RELEASE AGREEMENT
 
In consideration of the severance benefits (the “Severance Benefits”) offered to
me by ShoreTel, Inc. (the “Employer”) pursuant to my Employment Agreement with
Employer dated ________________, 2010 (the “Agreement”) and in connection with
the termination of my employment, I agree to the following general release (the
“Release”).
 
1.             On behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever generally release and
discharge Employer, its current, former and future parents, subsidiaries,
affiliated companies, related entities, employee benefit plans, and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, the “Company”) from any and all
claims, causes of action, and liabilities up through the date of my execution of
the Release. The claims subject to this release include, but are not limited to,
those relating to my employment with Employer and/or any predecessor or
successor to Employer and the termination of such employment. All such claims
(including related attorneys’ fees and costs) are barred without regard to
whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. The parties agree to apply California law in
interpreting the Release.
 
Accordingly, I further waive any rights under Section 1542 of the Civil Code of
the State of California or any similar state statute. Section 1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.”
 
2.     This Release does not extend to, and has no effect upon, any benefits
that have accrued, and to which I have become vested, under the Executive
Employment Agreement or any employee benefit plan within the meaning of ERISA
sponsored by the Company.
 
a.  
In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any: (a) under applicable
workers’ compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release. Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer or director of Employer or otherwise in connection with my employment
with Employer, under applicable law or Employer’s bylaws or other governing
instruments or any agreement addressing such subject matter between Employer and
me (including any fiduciary insurance policy maintained by Employer under which
I am covered) or under any merger or acquisition agreement addressing such
subject matter, (b) any obligations owed to me pursuant to the Agreement, (c) my
rights of insurance under any liability policy covering Employer’s officers (in
addition to the rights under subsection (a) above), or (d) any accrued but
unpaid wages; any reimbursement for business expenses pursuant to Employer’s
policies for such reimbursements, any outstanding claims for benefits or
payments under any benefit plans of Employer or subsidiaries, any accrued but
unused vacation, any ongoing agreements evidencing outstanding equity awards
granted to me, any obligations owed to me pursuant to the terms of outstanding
written agreements between myself and Employer and any claims I may not release
as a matter of law, including indemnification claims under applicable law. To
the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be resolved through binding arbitration pursuant to
Subsection i below, and the arbitration provision set forth in the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
I understand and agree that Employer will not provide me with the Severance
Benefits unless I execute the Release. I also understand that I have received or
will receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.

 
c.  
As part of my existing and continuing obligations to Employer, I have returned
to Employer all documents (and all copies thereof) and other property belonging
to Employer that I have had in my possession at any time, including but not
limited to files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Employer (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Employer, or with a predecessor or
successor of Employer, pursuant to the terms of such agreement(s).

 
d.  
I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.

 
 
2

--------------------------------------------------------------------------------

 
 
e.  
I agree to keep the Severance Benefits and the provisions of this Release
confidential and not to reveal their contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law.

 
f.  
I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either the Company or me.

 
g.  
I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either the Company or myself.

 
h.  
I agree that I will not make any negative or disparaging statements or comments,
either as fact or as opinion, about the Company, its employees, officers,
directors, shareholders, vendors, products or services, business, technologies,
market position or performance. Nothing in this paragraph shall prohibit me from
providing truthful information in response to a subpoena or other legal process.

 
i.  
Any controversy or any claim arising out of or relating to the interpretation,
enforceability or breach of the Release shall be settled by arbitration in
accordance with the arbitration provision of the Agreement. If for any reason
the arbitration procedure set forth in the Agreement is unavailable, I agree to
arbitration under the employment arbitration rules of the American Arbitration
Association or any successor hereto. The parties further agree that the
arbitrator shall not be empowered to add to, subtract from, or modify, alter or
amend the terms of the Release. Any applicable arbitration rules or policies
shall be interpreted in a manner so as to ensure their enforceability under
applicable state or federal law.

 
j.  
I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance Benefits and the Release shall expire
on the twenty-second (22nd) calendar day after my employment termination date if
I have not accepted it by that time. I further understand that Employer’s
obligations under the Release shall not become effective or enforceable until
the eighth (8th) calendar day after the date I sign the Release provided that I
have timely delivered it to Employer (the “Effective Date”) and that in the
seven (7) day period following the date I deliver a signed copy of the Release
to Employer I understand that I may revoke my acceptance of the Release. I
understand that the Severance Benefits will become available to me after the
Effective Date.

 
k.  
In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.

 
 
3

--------------------------------------------------------------------------------

 
 
l.  
Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

 
[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTIVE’S ACCEPTANCE OF RELEASE
 
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
 
 

  Date delivered to employee _______________, _____.        Executed this
_______ day of _______________, _____.

 
                                                                                   
 

  Signature       Name (Please Print)

 
                
[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF INDEMNIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------